United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-3544
                                    ___________

United States of America,                *
                                         *
                   Appellee,             * Appeal from the United States
                                         * District Court for the District
      v.                                 * of Nebraska.
                                         *
Glenn A. Woodard,                        *        [UNPUBLISHED]
                                         *
                   Appellant.            *
                                    ___________

                               Submitted: March 17, 2000

                                   Filed: March 22, 2000
                                    ___________

Before HANSEN and FAGG, Circuit Judges, and NANGLE,* District Judge.
                            ___________

PER CURIAM.

      Glenn A. Woodard helped two other men commit three bank robberies by
providing guns and getaway cars. After the men were caught and charged, Woodard's
cohorts pleaded guilty and one of them testified at Woodard's trial. Following the
testimony, Woodard pleaded guilty to aiding and abetting the three bank robberies and
to aiding and abetting the use of a firearm during one of the robberies. See 18 U.S.C.
§ 2113(a) (1994) (bank robbery); id. § 924(c) (gun charge); id. § 2(a) (aiding and

      *
        The Honorable John F. Nangle, United States District Judge for the Eastern
District of Missouri, sitting by designation.
abetting). At sentencing, the district court ordered Woodard to pay full restitution for
all three bank robberies, jointly and severally with his two codefendants. On appeal,
Woodard first contends there was an insufficient factual basis to support his guilty plea
to the gun charge. We disagree. Viewing the entire record, there was sufficient
evidence at the time of the plea for the district court reasonably to decide Woodard
likely committed the gun offense. See United States v. Marks, 38 F.3d 1009, 1012 (8th
Cir. 1994). Woodard aided and abetted a robbery that he knew involved the use of a
gun, and Woodard provided the gun. See United States v. Simpson, 979 F.2d 1282,
1285 (8th Cir. 1992). Second, Woodard contends he should not be required to pay as
much restitution as his more culpable codefendants, who actually committed the
robberies. Although the district court could have apportioned restitution liability, the
district court did not abuse its discretion in ordering Woodard to pay the full amount.
See 18 U.S.C. § 3664(h) (Supp. III 1997) (when court finds more than one defendant
contributed to victim's loss, court may make each defendant liable for payment of the
full amount of restitution). We thus affirm the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-